This is the second suit filed by the plaintiff in an attempt to enforce its alleged rights under a mineral lease obtained from Travers A. Anding, covering the east half of the southeast quarter of section 2, township 9, range 4 west, Parish of Jefferson Davis. The first suit was dismissed on an exception of no right or cause of action. This suit was also dismissed on a similar exception. Both judgments were appealed by plaintiff, and in each appeal defendants have moved to remand the case so that they may be permitted by appropriate proceedings to avail themselves of the benefits provided by the codal provisions (Civ. Code, arts. 2652 and 2653) relative to litigious rights.
As the motion to remand in each case is similar, what we have said in the other case applies with equal force to this case. *Page 148 
For the reasons assigned in the case of Gulf Refining Company of Louisiana v. John Glassell, Jr., et al. (La.Sup.) 168 So. 755, this day decided, the motion to remand filed in this case is denied.
O'NIELL, C.J., absent.